In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-18-00294-CR


                                   ULYSSES DAVIS, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE

                             On Appeal from the Criminal District Court 3
                                       Tarrant County, Texas1
                  Trial Court No. 1466444D, Honorable Robb D. Catalano, Presiding

                                         November 25, 2019

                                  MEMORANDUM OPINION
                          Before Quinn, C.J., and PIRTLE and PARKER, JJ.


        After appellant, Ulysses Davis, pleaded guilty to failure to comply with sexual

offender registration requirements,2 the trial court deferred a finding of guilt and placed

him on community supervision for two years. The State subsequently filed a motion to

proceed to adjudication of guilt, claiming that appellant had violated two conditions of his



        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to

this Court from the Second Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   See TEX. CODE CRIM. PROC. ANN. art. 62.102 (West 2018).
community supervision. At the hearing on the State’s motion, appellant pleaded “true” to

the alleged violations. The trial court found the violations to be true, granted the State’s

motion, adjudicated appellant guilty, and sentenced him to ten years’ confinement in the

Texas Department of Criminal Justice. In this appeal, appellant asserts that his plea of

true was not entered voluntarily and knowingly because the trial court failed to admonish

him at the revocation hearing as to the range of punishment attached to the offense. We

affirm the trial court’s judgment.


                                     Standard of Review


       We review a trial court’s decision to proceed to an adjudication of guilt and revoke

deferred adjudication community supervision for an abuse of discretion. Hacker v. State,

389 S.W.3d 860, 865 (Tex. Crim. App. 2013) (citing Rickels v. State, 202 S.W.3d 759,

763 (Tex. Crim. App. 2006)). A trial court abuses its discretion in revoking community

supervision if, as to every ground alleged, the State fails to meet its burden of proof. Allee

v. State, Nos. 07-15-00246-CR, 07-15-00286-CR, 2016 Tex. App. LEXIS 3852, at *5

(Tex. App.—Amarillo Apr. 13, 2016, pet. ref’d) (mem. op., not designated for publication)

(citing Cardona v. State, 665 S.W.2d 492, 494 (Tex. Crim. App. 1984)).


                                         Discussion


       Appellant argues that the trial court erred by failing to admonish him about the

range of punishment to which he was subject as a result of pleading true to the allegations

in the State’s motion. In his brief, appellant concedes that the Court of Criminal Appeals

has held that a trial court is required to admonish a defendant of the punishment range

before he or she pleads guilty to a felony offense, but is not required to do so before a


                                              2
defendant pleads true in a revocation proceeding. Gutierrez v. State, 108 S.W.3d 304,

309-10 (Tex. Crim. App. 2003) (en banc).          Nonetheless, appellant contends, the

constitutional requisites protected by the mandatory admonishments “demand some

application upon a plea of true in a revocation proceeding as well,” in order to comport

with due process.


       As we are bound by the precedent set by the Court of Criminal Appeals, we decline

appellant’s invitation to contradict it. See Southwick v. State, 701 S.W.2d 927, 929 (Tex.

App.—Houston [1st Dist.] 1985, no pet.) (“The Court of Criminal Appeals is the highest

tribunal on matters pertaining to the enforcement of criminal laws, and when it has

deliberately and unequivocally interpreted the law in a criminal matter, [appellate courts]

must adhere to its interpretation.”).


       Accordingly, we hold the trial court did not commit error by failing to admonish

appellant as to the range of punishment at the revocation hearing. Having overruled

appellant’s sole issue on appeal, we affirm the judgment of the trial court.




                                                        Judy C. Parker
                                                           Justice


Do not publish.




                                             3